Citation Nr: 1613596	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-41 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for status post C4-6 laminectomy/ foraminotomy and fusion, claimed as neck condition.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The December 2008 rating decision denied service connection for status post C4-6 laminectomy/ foraminotomy and fusion, and the July 2013 rating decision denied service connection for PTSD.

In July 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board videoconference hearing. In February 2016, the Veteran testified at a videoconference hearing at the RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claims file. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS. 

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record in a September 2010 statement, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's status post C4-6 laminectomy/ foraminotomy and fusion is not causally or etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for status post C4-6 laminectomy/ foraminotomy and fusion have not been established. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the December 2008 rating decision on appeal, an October 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of the evidence necessary to substantiate disability ratings and effective dates. The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. See Mayfield v. Nicholson, 444 F.3d 1328, 133 (Fed. Cir. 2006).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. The Veteran has identified various VA treatment records, to include VA treatment records from Martinsburg, West Virginia; Baltimore, Maryland; Fort Howard, Maryland; Fort Meade, Maryland; Seymour Johnson Air Force Base, North Carolina; Fort Myers, Florida; Madison, Wisconsin; and Tomah, Wisconsin. The Board finds that VA has adequately attempted to obtain the Veteran's VA treatment records. Records from Martinsburg VA Medical Center, Madison VA Medical Center, Baltimore VA Medical Center, and Tomah VA Medical Center, have all been obtained and associated with the Veteran's claims file. However, the RO documented their attempts to collect the records from Fort Myers VA Medical Center, and received a negative reply. Additionally, the RO documented their attempts to collect the records from Seymour Johnson Air Force Base, Fort Howard, and Fort Meade, and after several attempts, made formal findings of unavailability. Specifically, a formal finding of unavailability concerning the clinical records from Baltimore/ Fort Meade was issued in September 2010, and a formal finding of unavailability concerning the clinical records from Seymour Johnson Air Force Base and Fort Meade was issued in May 2013.

Furthermore, while service treatment records have been associated with the record, the RO has attempted to collect additional service treatment records from Ft. Knox. However, in September 2014, the RO documented that upon follow-up, they were informed that a search for the records did not result in any findings. Yet, the VA was successful in obtaining the Veteran's identified Social Security Administration records. 

For those records that the RO deemed unavailable, to include the abovementioned VA treatment records and service treatment records, the Veteran was notified of their unavailability and informed on how to submit the records or additional records to further his claim. Therefore, the Board finds that the RO has successfully assisted the Veteran in collecting all available service treatment records, military personnel records, treatment records, and lay statements and associated them with the record. The Veteran's entire claims file, to include the service treatment records and military personnel records, were reviewed by both the AOJ and the Board in connection with the adjudication of the claim. Besides the records the RO has determined unavailable, the Veteran has not identified any additional records that need to be obtained for an equitable adjudication of the claim.

Moreover, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. McLendon v Nicholson, 20 Vet App 79 (2006). VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim. Id. In this case, the Veteran was afforded a VA examination in December 2008. The examiner examined the Veteran and his claims file, and after considering all relevant evidence, provided a medical opinion supported by sufficient rationale and reasoning. Additionally, the record does not suggest and the Veteran has not alleged that the examination was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). However, the Board does note that at the February 2016 hearing the Veteran did request a new VA exam for his status post C4-6 laminectomy/ foraminotomy and fusion due to worsening. Yet, the Board finds that a new VA exam is not necessary. As will be further discussed below, the claim turns on nexus, with the Veteran's diagnosis not at issue. Thus, a new exam for the purpose of timeliness to note a worsening would be fruitless. Therefore, the examination, along with the other evidence of record, is fully adequate for the purposes of determining the service connection claim.

Furthermore, as noted above, the Veteran was also afforded a videoconference hearing before the undersigned VLJ in February 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, for the foregoing reasons, the Board finds that VA has substantially complied with its duties to notify and assist, and it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). The Board must consider all lay (non-expert) and medical evidence in evaluating a claim. See 38 U.S.C.A. § 1154(a) (West 2014). 

In general, a lay witness is competent to provide testimony or statements relating to observed symptoms or facts within the ambit of the witness's personal knowledge. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). However, a layperson is generally not competent to determine issues requiring specialized knowledge or training. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001); Gilbert, 1 Vet. App. at 49.

The Veteran seeks service connection for his status post C4-6 laminectomy/ foraminotomy and fusion. The Veteran has consistently asserted that his disability arises from an injury incurred in service. At the December 2008 VA examination, the Veteran reported that his neck was injured when he was blown out of a hatch door when an auxiliary power unit (APU) jet engine blew up. Veteran also contended that he was knocked unconscious and taken to the hospital.

Similarly, at the February 2016 videoconference hearing, the Veteran explained that he was doing work in a KC-135 when the APU blew up. He explained, " . . . I was coming back in the wing hatch, and when it blew up, it blew me back out the hatch." Again, he contended that he was sent to the hospital on base, where they checked for broken bones and given a neck brace.

In a statement dated May 2013, R.L. stated that he was living with the Veteran when he remembers the Veteran coming home with a brace on his neck, and that the Veteran said that he was thrown backwards in a plane. Moreover, in a statement dated October 2012, the Veteran identified a witness from service, and stated that he would attempt to find him for a statement. However, in February 2014, the Veteran submitted evidence that the witness from service had passed away in January 2014.

The Veteran's military personnel records indicate that the Veteran served as a mechanic in the Air Force. Service treatment record from November 1983 notes that the Veteran suffered from a stiff neck with headaches. At that time, he was diagnosed with cervical facet with spasm, and with a secondary headache. However, a note dated the following day states that the Veteran called to say that his neck was now okay, and accordingly, the Veteran's diagnosis was changed to a muscle contusion. There is no other indication of a neck injury or the asserted incident in service. Though, in a statement from February 2009, the Veteran stated, ". . . I was not seen often enough by medical personnel while I was in the military to be given a diagnosis that would relate that injury to my present condition. I can tell you that this was because I am not the kind of person who sees the doctor for every ache and pain." The Veteran further noted that he has not had any other injuries to his neck since service. 

While there is no specific indication of the event in service, the Board recognizes that the RO has made findings of unavailability of records, to include service treatment records and VA treatment records. Furthermore, the Board notes that the Veteran is viewed as a reliable historian as to his service and his report of his activities in furtherance of his perceived disability. See Jandreau, 492 F.3d at 1377. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concedes the in-service event or injury, and finds that the Veteran has satisfied this prong of service connection. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303; Shedden , 381 F.3d at 1163.

The Board also concludes that the element of a current disability is satisfied in this case. VA treatment records from November 2008 note that the Veteran was wearing a neck brace and that he had undergone a cervical fusion, with a diagnosis of posterior cervical fusion and decompression. VA treatment records from December 2008 show continuing neck pain.

A December 2008 VA examination report also notes that the Veteran underwent surgery, C4-6 laminectomy/ foramenotomy and fusion in November 2008, and that the Veteran continued to receive therapy. The examiner indicated that the Veteran continues to endure pain when standing, moving his head and neck, moving his mouth, placing his arms above his shoulders, and trying to lift anything over his head. Thus, the VA examiner noted a current diagnosis of status post C4-6 laminectomy/ foraminotomy and fusion. Additionally, the Board notes that VA treatment records contain a diagnosis of osteoarthorosis involving the cervical spine in July 2008, with an MRI done in June 2008.

With two of the three criteria for service connection satisfied, the instant claim turns on whether there is a nexus between the Veteran's current disability and the injury or event that occurred in service. See 38 U.S.C.A. § 5107(a); Shedden , 381 F.3d at 1163. Having reviewed the record, the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's current neck disability and his military service. 

The December 2008 VA examiner examined the Veteran and reviewed the Veteran's claims file, to include the Veteran's service treatment records and military personnel records, with the stated goal of offering an opinion as to whether "it is at least as likely as not that the [V]eteran's neck condition is related to the treatment and complaint in service; or more likely to some other cause." The examiner noted the Veteran's contentions as to the event and injury in service, and further recognized the notation of a stiff neck injury in the Veteran's November 1983 service treatment record as well as the fact it had resolved with a change in diagnosis to muscle contusion. The examiner concluded that "[t]he [V]eteran's neck condition is not caused by, or a result of, or related to the treatment and complaint in service; it is more likely caused by, or a result of, or related to some other cause."

The Board finds that the examiner's rationale was adequately supported. Specifically, the VA examiner reviewed the Veteran and his claims file, and sufficiently noted the neck injury contained in the 1983 service treatment record and the Veteran's allegation of an APU explosion having caused his current disability. Thus, the examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner. Id. In the present case, the Board can identify no basis in the record for finding that the examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence. The Board thus concludes that a preponderance of the evidence establishes that the Veteran's current neck disability is not related to or the result of his service.

While competent to report his experiences in service and his past and current symptoms, the Veteran has presented no probative clinical evidence of a nexus between his post status C4-6 laminectomy/ foraminotomy and fusion and military service. As a layperson, the Veteran is not competent to associate his currently diagnosed disability to the APU explosion he endured in service. Such opinion requires specific medical training. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and his military service to be of no probative value. See Layno, 6 Vet. App. at 469-70 (1994); Jones, 7 Vet. App. at 137 (1994); see also 38 C.F.R. § 3.159(a)(1) (2015).

The Board must also consider whether service connection should be presumed based on a chronic disease or a continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2015). As previously mentioned, the Veteran was diagnosed with osteoarthorosis involving the cervical spine in July 2008, with an MRI done in June 2008. See 38 C.F.R. § 3.309(a). However, the service treatment records, including the separation examination, do not indicate osteoarthorosis during service, nor does the evidence reflect that the Veteran had osteoarthorosis of the cervical spine to a compensable degree within one year of discharge from service. Instead, the first indication of osteoarthorosis of the cervical spine arises in June 2008, 23 years after separation from service. For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." See 38 C.F.R. § 3.303(b) (2015). As service treatment records do not indicate osteoarthritis in service, with evidence first arising in June 2008, and the VA examiner's opinion reasoning that the neck condition is or related to the treatment and complaint in service, the Board cannot find that Veteran's osteoarthritis of the cervical spine was chronic in service. 

When the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303(b) (2015). Although the Veteran now asserts continuity of symptomatology since service, osteoarthritis of the neck was not noted in service and the examination results, including the separation examination, indicate normal neck. Moreover, November 1983 service treatment records indicate that the Veteran reported that his neck improved after his initial complaint. Accordingly, continuity of symptomatology is not shown. 

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for status post C4-6 laminectomy/ foraminotomy and fusion, claimed as neck condition, is denied.


REMAND

The Veteran seeks service connection for his PTSD. The Veteran asserts that his PTSD arises from experiencing an auxiliary power unit (APU) explosion in a jet when he was working on it in service. At the February 2016 videoconference hearing, the Veteran explained, " . . . I was coming back in the wing hatch, and when it blew up, it blew me back out the hatch." 

Upon review of the Veteran's claims file, the Board finds that there has been adequate independent corroboration of the occurrence of the in-service event or stressor, and therefore, remands this matter for an addendum opinion regarding the etiology of the Veteran's PTSD. 

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As previously explained in the above decision, the Board considers the Veteran a credible historian as to his experiences in service. See Jandreau, 492 F.3d at 1377. However, as the Veteran did not engage in combat with the enemy and the claimed stressor is not related to combat, the Veteran's testimony alone is not enough to establish the occurrence of the alleged stressor. Instead, the Board considers a lay statement from R.L., who lived with the Veteran and remembers him coming home with a neck brace after a jet APU explosion; and the Board finds this statement to be adequate corroboration of an in-service stressor for purposes of 38 C.F.R. § 3.304(f). Additionally, it is noted that the Veteran's military personnel records indicate that the Veteran served as a mechanic in the Air Force. The Board further notes that the Veteran identified a military witness, but provided evidence that the witness has since passed away, and therefore, was unable to provide a corroborative statement.

Again, the Board recognizes that after several attempts to obtain clinical records from Seymour Johnson Air Force Base, Fort Howard, and Baltimore/ Fort Meade, the RO made formal findings of unavailability. Furthermore, the RO documented their attempts to obtain service treatment records from Ft. Knox and was informed that a search for the records did not result in any findings. Where service records are missing, there exists a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Thus, resolving all reasonable doubt in the Veteran's favor, the Board concedes the in-service stressor, and finds that the Veteran has satisfied this prong of service connection. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303; Shedden , 381 F.3d at 1163.

The Veteran's VA treatment records indicate a diagnosis of PTSD, and the Veteran contends that he has had PTSD since service. See October 2014 to November 2015 Tomah and Lacrosse Satellite VA treatment records. However, VA treatment record from April 2007 shows a negative diagnosis for PTSD, and VA treatment record from October 2007 notes a history or depression and anxiety, without a history of PTSD.

Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current psychiatric disability and the conceded in-service stressor.

However, the Veteran has not been afforded a VA examination for his PTSD. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. Because there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain a medical opinion as to the etiology of the Veteran's current psychiatric disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of any current psychiatric disorders, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant updated VA treatment records, should they exist. Ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's psychiatric disorders, to include PTSD. 

The electronic claims file, to include the Veteran's hearing testimony, service treatment records, and supporting lay statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion addressing the following question: is it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disorders, to include PTSD, is related to his active duty service?

In rendering the requested opinion regarding PTSD, if and only if a diagnosis of PTSD is made, the examiner is instructed to only consider the Veteran's corroborated in-service stressor as noted above, to wit, experiencing an auxiliary power unit (APU) explosion in a jet when he was working on it in service, and opine whether it is as likely as not that such stressor alone has resulted either wholly or at least partially in the Veteran's current PTSD.  

The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377. 

The examiner's attention is directed to a the Veteran's October 2014 to November 2015 Tomah and Lacrosse Satellite VA treatment records, and the Veteran's February 2016 testimony at the videoconference hearing.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


